DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020 and 09/30/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 31, 35, and 40 objected to because of the following informalities:
Claim 31 recites “if the first one or more memory portions are available in the first memory block, the first thread allocates the first one or more memory portions in the first memory block; ” 
Claim 35 recites “The method of claim 31, wherein the first thread determines a third memory block of the one or more memory blocks if the first one or more memory portions are not available in the first memory block.”
Claim 40 recites “The method of claim 31, wherein if the second thread is unable to deallocate the one or more other memory portions as a result of the first memory block being locked, the first thread performs deallocation of the one or more other memory portions.“
The Examiner respectfully notes that these are contingent limitation appearing in a method claim using “if” and therefore under the broadest reasonable interpretation this limitation does not need to occur. (See Ex Parte Schulhauser). Accordingly, the Examiner requests the Applicant to positively recite this limitation by claiming “in response to”, instead of “if”,  to avoid a contingent limitation interpretation.
The examiner respectfully suggests the changes below:

Claim 35: “The method of claim 31, wherein the first thread determines a third memory block of the one or more memory blocks in response to determining the first one or more memory portions are not available in the first memory block.”
Claim 40: “The method of claim 31, wherein in response to determining the second thread is unable to deallocate the one or more other memory portions as a result of the first memory block being locked, the first thread performs deallocation of the one or more other memory portions.”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21-29 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter  because the claim is directed to machine-readable medium (e.g. see claim 21, line 1), which includes a signal based on the broadest interpretation (i.e. The ordinary and customary meaning of machine-readable medium that includes signals per se). Further [0341] of the Specification explicitly states that “In at least one embodiment, a computer-readable storage medium is a non-transitory computer-readable storage medium that excludes transitory signals (e.g., a propagating transient electric or electromagnetic transmission) but includes non-transitory data storage circuitry (e.g., buffers, cache, and queues) within transceivers of transitory signals.” This states that in one embodiment transitory signals are excluded but leaves it open that transitory signals could be used in a 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 11-17, 19-31, 33-39, 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US 20130046951 A1), referred herein as Jones.  
Regarding Claim 1, Jones teaches
A processor comprising: one or more circuits to exclusively allocate one or more memory portions to one or more instruction threads based, at least in part, on a size of the one or more memory portions while another thread is able to allocate one or more other memory portions. (Jones [0026]
PPUs 202 and parallel processing memories 204 may be implemented using one or more integrated circuit devices. [0009] the invention for allocating memory from a nested hierarchical heap include receiving a memory allocation request specifying an amount of memory and identifying a heap level based on the amount of memory and a block size of one or more heap levels of the nested hierarchical heap. [0067] Memory is organized as a nested hierarchical heap for allocation to one or more parallel threads. Each thread may dynamically allocate a separate portion of the nested hierarchical heap for use 
Regarding Claim 2, Jones teaches
The processor of claim 1, wherein: the one or more memory portions are contained in a memory block of a tree of related memory blocks; (Jones [0068] The nested hierarchical heap is organized as a series of levels of fixed-size blocks) (i.e. the nested hierarchical heal forms a tree structure of related memory blocks. At each lower level of the hierarchy, a collection of N blocks in the lower level equals the size of a single block at the immediately higher level See FIG. 5)
a first group of the one or more instruction threads concurrently examines the tree of related memory blocks and determines a first thread of the first group and a first memory block for an allocation; (Jones [0068] When a thread requests an allocation, one or more blocks at only one level are allocated to the thread. [0069] The structure of the nested hierarchical heap allows for parallelism so that multiple threads may simultaneously be allocated a portion of memory or release a portion of the memory from one or more levels or even within the same level. [0042] The series of instructions transmitted to a particular GPC 208 constitutes a thread, as previously defined herein, and the collection of a certain number of concurrently executing threads across the parallel processing engines (not shown) within an SPM 310 is referred to herein as a "warp" or "thread group .") (i.e. thread request allocation is first thread and the memory block is first block.)
the first thread locates a first one or more memory portions for the allocation in the first memory block; (Jones [0068] The nested hierarchical heap is organized as a series of levels of fixed-size blocks, where all blocks at given level are the same size, as described in conjunction with FIG. 5. At each lower level of the hierarchy, a collection of N blocks in the lower level equals the size of a single block at the immediately higher level … When a thread requests an allocation, one or more blocks at only one level are allocated to the thread. [0070] As allocations are made the amount of memory available in the 
the first thread updates a state for the first memory block to indicate the first one or memory portions are allocated; (Jones [0072] Each block collection also stores state, e.g., state 511, 521, and 531 that includes information specific to the block collection. The state for a block collection includes an availability map of bits indicating availability of the blocks within the block collection. In one embodiment each block is assigned one bit to indicate availability of that block. The state information also includes a pointer to the next block collection at the same heap level.)
the first thread unlocks the first memory block; (Jones [0068] When a thread requests an allocation, one or more blocks at only one level are allocated to the thread. When threads are finished using an allocation, each thread releases its respective allocated blocks.) (i.e. release is unlock)
and a second thread is able to allocate or deallocate the one or more other memory portions in a second block of the tree of related memory blocks while the first thread locates the first one or more memory portions. (Jones [0069] The structure of the nested hierarchical heap allows for parallelism so that multiple threads may simultaneously be allocated a portion of memory or release a portion of the memory from one or more levels or even within the same level.) (i.e. a second thread may simultaneously allocate memory portion while the first thread allocating the first memory portions.)
Regarding Claim 3, Jones teaches
The processor of claim 2, wherein the memory block of the tree of related memory blocks to contain the one or more memory portions is determined based, at least in part, on the size. (Jones [0075] Assuming an allocation of 513 Kbytes is requested and the block size of heap level 550 is 4096 Kbytes, the heap level 549 will be identified to satisfy the allocation request since the block size for heap level 549 is 512 Kbytes which is less than the requested allocation size. The heap level 548 would equivalently   
Regarding Claim 5, Jones teaches
The processor of claim 2, wherein the state comprises one or more values indicating information about the one or more memory portions contained in the memory block. (Jones [0072]
Each block collection also stores state, e.g., state 511, 521, and 531 that includes information specific to the block collection. The state for a block collection includes an availability map of bits indicating availability of the blocks within the block collection. In one embodiment each block is assigned one bit to indicate availability of that block. The state information also includes a pointer to the next block collection at the same heap level.)
Regarding Claim 6, Jones teaches
The processor of claim 2, wherein the first thread locates the first one or more memory portions to be allocated in a third memory block of the tree of related memory blocks if the first memory block does not contain the first one or more memory portions to be allocated, the third memory block being in a different branch of the tree of related memory blocks. (Jones [0073] To allow for allocation of portions of arbitrary size, multiple blocks from a given heap level may be consumed by a single allocation request. Blocks from different heap levels may not be combined to satisfy a single allocation request. Because an entire block collection fits within a single block at the immediately higher level of the hierarchy, an allocation is satisfied using one or more blocks within a block collection at one heap level. In other words, blocks from two or more block collections need never be combined to satisfy an allocation request. [0075] When a thread requests an allocation of memory from the nested hierarchical heap 500, one or more contiguous blocks at one level are allocated to the thread. Because blocks are all to be allocated from one level, the heap level for the allocation request is determined before blocks are allocated. Determination of which heap level of the heap is required to satisfy an allocation may be made by comparing the size request to the size of a single block at each heap level.) (i.e. if the first 
Regarding Claim 7, Jones teaches
The processor of claim 2, wherein the first thread locks the first block by modifying the state for the first block. (Jones [0089] At step 610 a memory allocator (i.e., the requesting thread) identifies a heap level L based on the amount of memory requested. [0097] If at step 653, the memory allocator determines that the collection generation flag was successfully set by the thread, then at step 654 the memory allocator allocates a block at the higher heap level, marking the block as allocated (not available) in the state for a block collection.)
Regarding Claim 8, Jones teaches
The processor of claim 2, wherein the state comprises one or more values indicating additional memory blocks to be concurrently examined in the tree of related memory blocks. (Jones [0090] At step 615 the memory allocator obtains the block collection state for a first block collection the identified heap level L. The state for the heap level L includes a pointer to the first block collection. Subsequent block collections at the heap level L are found by following a pointer to the next block collection stored in the block collection state for the preceding block collection for the heap level L. [0091]  multiple threads may be attempting to allocate memory at the same time [0098] As is the case for memory allocation requests, multiple threads may be accessing the state for one or more block collections at the same time.)
Regarding Claim 9, Jones teaches
The processor of claim 2, wherein a first memory portion and a second memory portion of the first block indicate a third block containing a third one or more memory portions. (Jones [0090] At step 615 the memory allocator obtains the block collection state for a first block collection the identified heap level L. The state for the heap level L includes a pointer to the first block collection. Subsequent block 
Regarding Claim 11, Jones teaches
The processor of claim 1, wherein the one or more memory portions are exclusively allocated by performing a function call to an application programming interface for parallel computing by the one or more instruction threads. (Jones [0004] The standard C library provides the malloc( ) command, which allocates blocks of memory dynamically from a heap ("the heap" is the term used for the pool of memory available for allocation). [0039] single-instruction, multiple-thread (SIMT) techniques are used to support parallel execution of a large number of generally synchronized threads, using a common instruction unit configured to issue instructions to a set of processing engines within each one of the GPCs 208.)
Regarding Claim 12, Jones teaches
A system, comprising: one or more processors to exclusively allocate one or more memory portions to one or more instruction threads based, at least in part, on a size of the one or more memory portions while another thread is able to allocate one or more other memory portions. (Jones [0026]
PPUs 202 and parallel processing memories 204 may be implemented using one or more integrated circuit devices. [0009] the invention for allocating memory from a nested hierarchical heap include receiving a memory allocation request specifying an amount of memory and identifying a heap level based on the amount of memory and a block size of one or more heap levels of the nested hierarchical heap. [0067] Memory is organized as a nested hierarchical heap for allocation to one or more parallel threads. Each thread may dynamically allocate a separate portion of the nested hierarchical heap for use during processing…multiple threads may allocate memory from the nested hierarchical heap in parallel 
Regarding Claim 13, Jones teaches
The system of claim 12, wherein: the one or more memory portions are contained in a first block of a set of memory blocks; (Jones [0068] The nested hierarchical heap is organized as a series of levels of fixed-size blocks) (i.e. the nested hierarchical heal forms a tree structure of related memory blocks. At each lower level of the hierarchy, a collection of N blocks in the lower level equals the size of a single block at the immediately higher level See FIG. 5)
the first block is locked by a first thread of a first group of the one or more instruction threads; (Jones [0069] The structure of the nested hierarchical heap allows for parallelism so that multiple threads may simultaneously be allocated a portion of memory or release a portion of the memory from one or more levels or even within the same level. [0042] The series of instructions transmitted to a particular GPC 208 constitutes a thread, as previously defined herein, and the collection of a certain number of concurrently executing threads across the parallel processing engines (not shown) within an SPM 310 is referred to herein as a "warp" or "thread group.")
the one or more memory portions in the first block are claimed by the first thread; 

 (Jones [0070] As allocations are made the amount of memory available in the nested hierarchical heap decreases. The threads may also use a lock-free technique to release portions of the nested hierarchical heap. [0068] When a thread requests an allocation, one or more blocks at only one level are allocated to the thread. When threads are finished using an allocation, each thread releases its respective allocated blocks.) (i.e. memory portions are claimed when allocated to the thread and unclaimed when released.)
and a second thread of a second group of the one or more instruction threads is able to claim or unclaim the one or more other memory portions in a second block of the set of memory blocks while the first block is locked by the first thread. (Jones [0069] The structure of the nested hierarchical heap allows for parallelism so that multiple threads may simultaneously be allocated a portion of memory or 
Regarding Claim 14, Jones teaches
The system of claim 13, wherein the first thread unlocks the first block after the one or more memory portions in the first block are claimed. (Jones [0068] When a thread requests an allocation, one or more blocks at only one level are allocated to the thread. When threads are finished using an allocation, each thread releases its respective allocated blocks.) (i.e. release is unlock)
Regarding Claim 15, Jones teaches
The system of claim 13, wherein the second block is not locked by the first thread. (Jones [0069] To avoid locking access to the entire memory, the nested hierarchical heap is structured such that all allocations have a known size at each level, even at the largest level, permitting lock-free parallel access for levels, assuming the number of requested blocks are available at the appropriate level of the nested hierarchical heap. [0070] As allocations are made the amount of memory available in the nested hierarchical heap decreases. The threads may also use a lock-free technique to release portions of the nested hierarchical heap.)
Regarding Claim 16, Jones teaches
The system of claim 13, wherein the first block and second block of the set of memory blocks are determined based, at least in part, on the size. (Jones [0009] the invention for allocating memory from a nested hierarchical heap include receiving a memory allocation request specifying an amount of memory and identifying a heap level based on the amount of memory and a block size of one or more heap levels of the nested hierarchical heap. [0075] When a thread requests an allocation of memory from the nested hierarchical heap 500, one or more contiguous blocks at one level are allocated to the thread. Because blocks are all to be allocated from one level, the heap level for the allocation request is 
Regarding Claim 17, Jones teaches
The system of claim 13, wherein each block of the set of memory blocks is associated with a state value indicating information about the block. (Jones [0072] Each block collection also stores state, e.g., state 511, 521, and 531 that includes information specific to the block collection. The state for a block collection includes an availability map of bits indicating availability of the blocks within the block collection. In one embodiment each block is assigned one bit to indicate availability of that block. The state information also includes a pointer to the next block collection at the same heap level.)
Regarding Claim 19, Jones teaches
The system of claim 17, wherein the one or more memory portions in the first block are claimed by updating the state associated with the first block. (Jones [0072] Each block collection also stores state, e.g., state 511, 521, and 531 that includes information specific to the block collection. The state for a block collection includes an availability map of bits indicating availability of the blocks within the block collection. In one embodiment each block is assigned one bit to indicate availability of that block. The state information also includes a pointer to the next block collection at the same heap level.)
Regarding Claim 20, Jones teaches
The system of claim 12, wherein the one or more memory portions are exclusively allocated by performing a function call to an application programming interface for parallel computing by the one or more instruction threads. (Jones [0004] The standard C library provides the malloc( ) command, which allocates blocks of memory dynamically from a heap ("the heap" is the term used for the pool of memory available for allocation). [0039] single-instruction, multiple-thread (SIMT) techniques are used to support parallel execution of a large number of generally synchronized threads, using a common 
Regarding Claim 21, Jones teaches
A machine-readable medium having stored thereon an application programming interface (API), which if performed at least in part by one or more processors, cause the one or more processors to at least: exclusively allocate, by the API, one or more memory portions to one or more instruction threads based, at least in part, on a size of the one or more memory portions while another thread is able to allocate one or more other memory portions. (Jones Claim 12: A non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to allocate memory from a nested hierarchical heap [0026] PPUs 202 and parallel processing memories 204 may be implemented using one or more integrated circuit devices. [0009] the invention for allocating memory from a nested hierarchical heap include receiving a memory allocation request specifying an amount of memory and identifying a heap level based on the amount of memory and a block size of one or more heap levels of the nested hierarchical heap. [0067] Memory is organized as a nested hierarchical heap for allocation to one or more parallel threads. Each thread may dynamically allocate a separate portion of the nested hierarchical heap for use during processing…multiple threads may allocate memory from the nested hierarchical heap in parallel when those threads access different portions of the nested hierarchical heap.)
Regarding Claim 22, Jones teaches
The machine-readable medium of claim 21, wherein: the one or more memory portions and the one or more other memory portions are contained in a memory block of a set of memory blocks;  (Jones [0068] The nested hierarchical heap is organized as a series of levels of fixed-size blocks) (i.e. the nested hierarchical heal forms a tree structure of related memory blocks. At each lower level of the hierarchy, a collection of N blocks in the lower level equals the size of a single block at the immediately higher level 
a first thread of a first group of the one or more instruction threads determines a first memory block of the set of memory blocks;  (Jones [0068] When a thread requests an allocation, one or more blocks at only one level are allocated to the thread. [0069] The structure of the nested hierarchical heap allows for parallelism so that multiple threads may simultaneously be allocated a portion of memory or release a portion of the memory from one or more levels or even within the same level. [0042] The series of instructions transmitted to a particular GPC 208 constitutes a thread, as previously defined herein, and the collection of a certain number of concurrently executing threads across the parallel processing engines (not shown) within an SPM 310 is referred to herein as a "warp" or "thread group .") (i.e. thread request allocation is first thread and the memory block is first block.)
the first thread locks the first memory block; the first thread locates a first one or more memory portions to be allocated in the first memory block; the first thread allocates the first one or more memory portions in the first memory block;  (Jones [0070] As allocations are made the amount of memory available in the nested hierarchical heap decreases. The threads may also use a lock-free technique to release portions of the nested hierarchical heap. [0072] Each block collection also stores state, e.g., state 511, 521, and 531 that includes information specific to the block collection. The state for a block collection includes an availability map of bits indicating availability of the blocks within the block collection. In one embodiment each block is assigned one bit to indicate availability of that block. The state information also includes a pointer to the next block collection at the same heap level. [0097] If at step 653, the memory allocator determines that the collection generation flag was successfully set by the thread, then at step 654 the memory allocator allocates a block at the higher heap level, marking the block as allocated (not available) in the state for a block collection.) (i.e. marking as allocated is locking the block.)
the first thread unlocks the first memory block; (Jones [0068] When a thread requests an allocation, one or more blocks at only one level are allocated to the thread. When threads are finished using an allocation, each thread releases its respective allocated blocks.) (i.e. release is unlock)
and a second thread of a second group of the one or more instruction threads is able to locate a second one or more memory portions in the one or more other memory portions in a second block of the set of memory blocks while the first thread locates the first one or more memory portions. (Jones [0069] The structure of the nested hierarchical heap allows for parallelism so that multiple threads may simultaneously be allocated a portion of memory or release a portion of the memory from one or more levels or even within the same level.) (i.e. a second thread may simultaneously allocate memory portion while the first thread allocating the first memory portions.)
Regarding Claim 23, Jones teaches
The machine-readable medium of claim 22, wherein the first thread locks the first memory block by modifying a first state value associated with the first memory block. (Jones [0089] At step 610 a memory allocator (i.e., the requesting thread) identifies a heap level L based on the amount of memory requested. [0097] If at step 653, the memory allocator determines that the collection generation flag was successfully set by the thread, then at step 654 the memory allocator allocates a block at the higher heap level, marking the block as allocated (not available) in the state for a block collection.)
Regarding Claim 24, Jones teaches
The machine-readable medium of claim 22, wherein the first memory block is determined based, at least in part, on the size.   (Jones [0075] Assuming an allocation of 513 Kbytes is requested and the block size of heap level 550 is 4096 Kbytes, the heap level 549 will be identified to satisfy the allocation request since the block size for heap level 549 is 512 Kbytes which is less than the requested allocation size. The heap level 548 would equivalently be identified to satisfy an allocation request for 511 Kbytes.)  

The machine-readable medium of claim 22, wherein the first memory block indicates a third memory block of the set of memory blocks. (Jones [0072]The state for a block collection includes an availability map of bits indicating availability of the blocks within the block collection. In one embodiment each block is assigned one bit to indicate availability of that block. The state information also includes a pointer to the next block collection at the same heap level. [0075] When a thread requests an allocation of memory from the nested hierarchical heap 500, one or more contiguous blocks at one level are allocated to the thread. Because blocks are all to be allocated from one level, the heap level for the allocation request is determined before blocks are allocated. Determination of which heap level of the heap is required to satisfy an allocation may be made by comparing the size request to the size of a single block at each heap level. )
Regarding Claim 26, Jones teaches
The machine-readable medium of claim 25, wherein the first thread locates the first one or more memory portions to be allocated in the third memory block if the first memory block does not contain the first one or more memory portions to be allocated.  (Jones [0073] To allow for allocation of portions of arbitrary size, multiple blocks from a given heap level may be consumed by a single allocation request. Blocks from different heap levels may not be combined to satisfy a single allocation request. Because an entire block collection fits within a single block at the immediately higher level of the hierarchy, an allocation is satisfied using one or more blocks within a block collection at one heap level. In other words, blocks from two or more block collections need never be combined to satisfy an allocation request. [0075] When a thread requests an allocation of memory from the nested hierarchical heap 500, one or more contiguous blocks at one level are allocated to the thread. Because blocks are all to be allocated from one level, the heap level for the allocation request is determined before blocks are allocated. Determination of which heap level of the heap is required to satisfy an allocation may be 
Regarding Claim 27, Jones teaches
The machine-readable medium of claim 22, wherein the first thread allocates the first one or more memory portions in the first memory block by modifying a first state value associated with the first memory block. (Jones [0089] At step 610 a memory allocator (i.e., the requesting thread) identifies a heap level L based on the amount of memory requested. [0097] If at step 653, the memory allocator determines that the collection generation flag was successfully set by the thread, then at step 654 the memory allocator allocates a block at the higher heap level, marking the block as allocated (not available) in the state for a block collection.)
Regarding Claim 28, Jones teaches
The machine-readable medium of claim 27, wherein the first state value is modified by setting bitwise values indicating a status for each of the one or more memory portions. (Jones [0091] The block collection state for each block collection includes an availability map indicating block availability. Each block in the block collection is assigned one bit in this bitmap (for example a bit set to a value of 1 indicates that the corresponding block is available for allocation))
Regarding Claim 29, Jones teaches
The machine-readable medium of claim 21, wherein the one or more memory portions are exclusively allocated by performing a function call to an application programming interface for parallel computing by the first group and the second group of the one or more instruction threads. (Jones [0004] The standard C library provides the malloc( ) command, which allocates blocks of memory dynamically from a heap ("the heap" is the term used for the pool of memory available for allocation). [0039] single-instruction, multiple-thread (SIMT) techniques are used to support parallel execution of a large number 
Regarding Claim 30, Jones teaches
A method, comprising: exclusively allocating one or more memory portions to one or more instruction threads based, at least in part, on a size of the one or more memory portions while another thread is able to allocate one or more other memory portions.  (Jones [0026] PPUs 202 and parallel processing memories 204 may be implemented using one or more integrated circuit devices. [0009] the invention for allocating memory from a nested hierarchical heap include receiving a memory allocation request specifying an amount of memory and identifying a heap level based on the amount of memory and a block size of one or more heap levels of the nested hierarchical heap. [0067] Memory is organized as a nested hierarchical heap for allocation to one or more parallel threads. Each thread may dynamically allocate a separate portion of the nested hierarchical heap for use during processing…multiple threads may allocate memory from the nested hierarchical heap in parallel when those threads access different portions of the nested hierarchical heap.)
Regarding Claim 31, Jones teaches
The method of claim 30, wherein: the one or more memory portions and the one or more other memory portions are contained in one or more memory blocks;  (Jones [0068] The nested hierarchical heap is organized as a series of levels of fixed-size blocks) (i.e. the nested hierarchical heal forms a tree structure of related memory blocks. At each lower level of the hierarchy, a collection of N blocks in the lower level equals the size of a single block at the immediately higher level See FIG. 5)
a first group of the one or more instruction threads concurrently examines the one or more memory blocks and determines a first thread of the first group and a first memory block for an allocation;
(Jones [0068] When a thread requests an allocation, one or more blocks at only one level are allocated to the thread. [0069] The structure of the nested hierarchical heap allows for parallelism so that 
the first thread locks the first memory block; the first thread determines if a first one or more memory portions of the one or more memory portions are contained in the first memory block; 
 (Jones [0070] As allocations are made the amount of memory available in the nested hierarchical heap decreases. The threads may also use a lock-free technique to release portions of the nested hierarchical heap. [0091] the memory allocator determines if K contiguous blocks are available in a single block collection at heap level L)
if the first one or more memory portions are available in the first memory block, the first thread allocates the first one or more memory portions in the first memory block;  (Jones [0072] Each block collection also stores state, e.g., state 511, 521, and 531 that includes information specific to the block collection. The state for a block collection includes an availability map of bits indicating availability of the blocks within the block collection. In one embodiment each block is assigned one bit to indicate availability of that block. The state information also includes a pointer to the next block collection at the same heap level.)
6 of 9Application No. 16/813,116Preliminary Amendment dated November 2. 202 1the first thread unlocks the first memory block; (Jones [0068] When a thread requests an allocation, one or more blocks at only one level are allocated to the thread. When threads are finished using an allocation, each thread releases its respective allocated blocks.) (i.e. release is unlock)
and a second group of the one or more instruction threads is able to allocate and deallocate a second one or more memory portions of the one or more other memory portions in a second memory block of the one or more memory blocks while the first thread allocates the first one or more memory portions.  (Jones [0069] The structure of the nested hierarchical heap allows for parallelism so that multiple threads may simultaneously be allocated a portion of memory or release a portion of the memory from one or more levels or even within the same level.) (i.e. a second thread may simultaneously allocate memory portion while the first thread allocating the first memory portions.)
Regarding Claim 33, Jones teaches
The method of claim 31, wherein the first thread locks the first memory block by modifying a first state value associated with the first memory block.  (Jones [0089] At step 610 a memory allocator (i.e., the requesting thread) identifies a heap level L based on the amount of memory requested. [0097] If at step 653, the memory allocator determines that the collection generation flag was successfully set by the thread, then at step 654 the memory allocator allocates a block at the higher heap level, marking the block as allocated (not available) in the state for a block collection.)
Regarding Claim 34, Jones teaches
The method of claim 31, wherein the first memory block is determined based, at least in part, on the size. (Jones [0075] Assuming an allocation of 513 Kbytes is requested and the block size of heap level 550 is 4096 Kbytes, the heap level 549 will be identified to satisfy the allocation request since the block size for heap level 549 is 512 Kbytes which is less than the requested allocation size. The heap level 548 would equivalently be identified to satisfy an allocation request for 511 Kbytes.)
Regarding Claim 35, Jones teaches
The method of claim 31, wherein the first thread determines a third memory block of the one or more memory blocks if the first one or more memory portions are not available in the first memory block.  (Jones [0073] To allow for allocation of portions of arbitrary size, multiple blocks from a given heap level may be consumed by a single allocation request. Blocks from different heap levels may not be combined to satisfy a single allocation request. Because an entire block collection fits within a single 
Regarding Claim 36, Jones teaches
The method of claim 35, wherein the first thread allocates the first one or more memory portions in the third memory block.  [0075] When a thread requests an allocation of memory from the nested hierarchical heap 500, one or more contiguous blocks at one level are allocated to the thread. Because blocks are all to be allocated from one level, the heap level for the allocation request is determined before blocks are allocated. Determination of which heap level of the heap is required to satisfy an allocation may be made by comparing the size request to the size of a single block at each heap level.)
Regarding Claim 37, Jones teaches
The method of claim 31, wherein the first thread allocates the first one or more memory portions in the first memory block by modifying a first state associated with the first memory block. (Jones [0089] At step 610 a memory allocator (i.e., the requesting thread) identifies a heap level L based on the amount of memory requested. [0097] If at step 653, the memory allocator determines that the collection generation flag was successfully set by the thread, then at step 654 the memory allocator allocates a block at the higher heap level, marking the block as allocated (not available) in the state for a block collection.)

The method of claim 37, wherein the first state is modified by setting individual bit values indicating a status for each of the one or more memory portions. (Jones [0091] The block collection state for each block collection includes an availability map indicating block availability. Each block in the block collection is assigned one bit in this bitmap (for example a bit set to a value of 1 indicates that the corresponding block is available for allocation))
Regarding Claim 39, Jones teaches
The method of claim 31, wherein the first state comprises one or more values indicating additional memory blocks to be concurrently examined in the tree of related memory blocks. (Jones [0090] At step 615 the memory allocator obtains the block collection state for a first block collection the identified heap level L. The state for the heap level L includes a pointer to the first block collection. Subsequent block collections at the heap level L are found by following a pointer to the next block collection stored in the block collection state for the preceding block collection for the heap level L. [0091]  multiple threads may be attempting to allocate memory at the same time [0098] As is the case for memory allocation requests, multiple threads may be accessing the state for one or more block collections at the same time.)
Regarding Claim 41, Jones teaches
The method of claim 30, wherein the one or more memory portions are exclusively allocated by performing a function call to an application programming interface for parallel computing by the first group and the second group of the one or more instruction threads. (Jones [0004] The standard C library provides the malloc( ) command, which allocates blocks of memory dynamically from a heap ("the heap" is the term used for the pool of memory available for allocation). [0039] single-instruction, multiple-thread (SIMT) techniques are used to support parallel execution of a large number of generally synchronized threads, using a common instruction unit configured to issue instructions to a set of 
Claim(s) 4, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20130046951 A1), referred herein as Jones, in view of Troxel et al. (US 20100169886 A1 ), referred herein as Troxel.  
Regarding Claim 4, Jones teaches
The processor of claim 2,
Jones does not teach wherein the first group determines the first thread and the first memory block by voting by each thread of the first group.
However, Troxel teaches wherein the first group determines the first thread and the first memory block by voting by each thread of the first group. (Troxel [0020] The voter/comparator 114 is connected to the processors (102-106) and the peripherals 116 and I/O transactions can be first analyzed by the voter/comparator 114 prior to being released to the peripherals 116. For example in the system 100 of FIG. 1 an I/O transaction is received from each processor (102, 104 and 106). These transactions are compared to determine if a majority transaction is present (e.g., at least two out of the three processors have provided the same (or a corresponding) transaction). Once a majority I/O transaction has been determined, it is then released (or approved for release) by the voter comparator 114 to the peripheral corresponding to the I/O transaction. By analyzing only the I/O transactions, the processors are permitted to operate at full speed with respect to memory transactions.) (i.e. the voting determines a majority transaction is present, it is released to the peripheral corresponding to the I/O transaction;  the voting for memory allocation .)
Jones and Troxel are analogous art because they are from the same field of endeavor of memory control Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Jones and Troxel before him or her to modify the 
Regarding Claim 32, Jones teaches
The method of claim 31,
Jones does not teach wherein the first group determines the first thread and the first memory block by voting by each thread of the first group.
However, Troxel teaches wherein the first group determines the first thread and the first memory block by voting by each thread of the first group. (Troxel [0020] The voter/comparator 114 is connected to the processors (102-106) and the peripherals 116 and I/O transactions can be first analyzed by the voter/comparator 114 prior to being released to the peripherals 116. For example in the system 100 of FIG. 1 an I/O transaction is received from each processor (102, 104 and 106). These transactions are compared to determine if a majority transaction is present (e.g., at least two out of the three processors have provided the same (or a corresponding) transaction). Once a majority I/O transaction has been determined, it is then released (or approved for release) by the voter comparator 114 to the peripheral corresponding to the I/O transaction. By analyzing only the I/O transactions, the processors are permitted to operate at full speed with respect to memory transactions.) (i.e. the voting determines a majority transaction is present, it is released to the peripheral corresponding to the I/O transaction;  the voting for memory allocation.)
Jones and Troxel are analogous art because they are from the same field of endeavor of memory control Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Jones and Troxel before him or her to modify the Jones’s system with Troxel’s teaching. The motivation for doing so would be that (Troxel [0020]) processors can perform at a full throughput rate with respect to memory.
Claim(s) 10, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20130046951 A1), referred herein as Jones, in view of Nordquist (US 7533237 B1), referred herein as Nordquist.  
Regarding Claim 10, Jones teaches
The processor of claim 2, 
Jones does not teach wherein if the second thread is unable to deallocate the one or more other memory portions as a result of the first memory block being locked, the first thread performs deallocation of the one or more other memory portions.  
However, Nordquist teaches wherein if the second thread is unable to deallocate the one or more other memory portions as a result of the first memory block being locked, the first thread performs deallocation of the one or more other memory portions. (Nordquist  Col. 9, lines 34-37: If, in step 552 memory allocation controller 500 determines that the thread requires a memory allocation, then in step 554 memory allocation controller 500 determines if an allocation unit 410 is available. (i.e. the second thread request allocation). Col. 10 lines 1-4: If, in step 554 memory allocation controller 500 determines that an allocation is not available, then in step 570 memory allocation controller 500 determines if all of the threads are allocated. Col. 10, lines 11-18: When all of the threads are allocated, all of the entries in thread tables 330 are occupied with active threads and memory allocation controller 500 returns to step 554 to wait until a thread completes execution and deallocates its allocation unit 410. (i.e. second thread has to wait for first thread to deallocation, second thread cannot perform its own deallocation.) When memory allocation controller 500 cannot allocate memory for a thread launch request it indicates that a launch is not available, effectively stalling further thread launch requests.)
Jones and Nordquist are analogous art because they are from the same field of endeavor of memory control Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Jones and Nordquist before him or her to modify the 
Regarding Claim 40, Jones teaches
The method of claim 31,
Jones does not teach wherein if the second thread is unable to deallocate the one or more other memory portions as a result of the first memory block being locked, the first thread performs deallocation of the one or more other memory portions.
However, Nordquist teaches wherein if the second thread is unable to deallocate the one or more other memory portions as a result of the first memory block being locked, the first thread performs deallocation of the one or more other memory portions. (Nordquist  Col. 9, lines 34-37: If, in step 552 memory allocation controller 500 determines that the thread requires a memory allocation, then in step 554 memory allocation controller 500 determines if an allocation unit 410 is available. (i.e. the second thread request allocation). Col. 10 lines 1-4: If, in step 554 memory allocation controller 500 determines that an allocation is not available, then in step 570 memory allocation controller 500 determines if all of the threads are allocated. Col. 10, lines 11-18: When all of the threads are allocated, all of the entries in thread tables 330 are occupied with active threads and memory allocation controller 500 returns to step 554 to wait until a thread completes execution and deallocates its allocation unit 410. (i.e. second thread has to wait for first thread to deallocation, second thread cannot perform its own deallocation.) When memory allocation controller 500 cannot allocate memory for a thread launch request it indicates that a launch is not available, effectively stalling further thread launch requests.)
Jones and Nordquist are analogous art because they are from the same field of endeavor of memory control Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Jones and Nordquist before him or her to modify the .
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20130046951 A1), referred herein as Jones, in view of Kandiyanallur (US 20150100730 A1), referred herein as Kandiyanallur.  
Regarding Claim 18, Jones teaches
The system of claim 17, 
Jones does not teach wherein the first block is locked by incrementing a reference count in the state associated with the first block.
However, Kandiyanallur teaches wherein the first block is locked by incrementing a reference count in the state associated with the first block. (Kandiyanallur [0019] When a thread access the first sub block for a read or write operation, reference count updater 220 may increment the reference count for the first sub block.)
	Jones and Kandiyanallur are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Jones and Kandiyanallur before him or her to modify the Jones’s system with Kandiyanallur’s teaching. The motivation for doing so would be to (Kandiyanallur [Abst]) free memory safely with low performance overhead.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Booss; Daniel et al. - US 20200310879 A1 - MEMORY MANAGEMENT IN A MULTI-THREADED COMPUTING ENVIRONMENT


Getov; Radoslav Nenkov - US 6539464 B1 - Memory allocator for multithread environment

Nickolls; John R. et al.  - US 20120239909 A1 - SYSTEMS AND METHODS FOR VOTING AMONG PARALLEL THREADS

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached Monday through Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEI MA/Examiner, Art Unit 2135                                                                                                                                                                                                        /MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183